Citation Nr: 1708498	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-49 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for residuals of lumbar strain.

2.  Entitlement to an increased rating in excess of 30 percent for residuals of right inguinal herniorrhaphy (RIH).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from July 1986 to August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2013 rating decision, the RO granted an increased rating of 40 percent for residuals of lumbar strain.  The increased rating constitutes a partial grant of benefits, such that the increased rating issue remains on appeal and is for consideration by the Board.  See AB v Brown, 6 Vet App 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

The claims were previously remanded by the Board in December 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected residuals of lumbar strain and residuals of RIH are more severe than is reflected in the currently-assigned disability ratings.  In this regard, the Board notes that the Veteran last underwent VA examinations of his residuals of lumbar spine and RIH in September 2014, more than 2 years ago.

In the January 2017 Board hearing, the Veteran's contends that his service-connected residuals of lumbar strain and RIH disabilities have become worse and require new VA examinations.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

During the January 2017 Board hearing, the Veteran also reported recent VA treatment for his service-connected disabilities; however, the most recent treatment records in the file are dated in September 2014.  As such, the claims must be remanded in order to obtain any outstanding treatment records relevant to the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain and that are not already of record.  The AOJ should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  After completing directive #1, the Veteran should be scheduled for an appropriate VA spine examination to determine the current severity of his service-connected lumbar strain disability.  The claims folders should be made available to the examiner.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished.  The examiner should describe any neurological manifestations resulting from the Veteran's back disability.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After completing directive #1, the Veteran should be scheduled for an appropriate VA spine examination to determine the current severity of his service-connected residuals of RIH.  The claims folders should be made available to the examiner.  All indicated testing must be conducted.  The examiner must also state whether the Veteran's service-connected residuals of RIH results in postoperative recurrent hernia, readily reducible and well supported by truss or belt.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  After taking any further development deemed appropriate, readjudicate the claims.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




